DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/25/2021
Allowable Subject Matter
Claims 1-5, 7, and 9-22 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a long wavelength light emitting device comprising an active layer having a quantum well structure and an electron blocking layer, wherein the active layer includes a well layer comprising a nitride-based semiconductor containing In; a barrier layer disposed under the well layer; an uppermost barrier layer disposed over the well layer and under the electron blocking layer and including a sub barrier layer that has a bandgap energy smaller than an average bandgap energy of the uppermost barrier layer; an upper capping layer disposed between the well layer and the uppermost barrier layer, wherein the upper capping layer has a larger band gap energy than a band gap energy of the barrier layer and the average bandgap energy of the uppermost barrier layer in combinations with other claim limitations as required by claim 1.
The dependent claims 2-5, 7, and 9-22 are allowable by virtue of the dependence upon the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891